NO.
12-06-00164-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
§          
IN RE:
ALLSTATE COUNTY MUTUAL
INSURANCE COMPANY, §          ORIGINAL PROCEEDING
RELATOR
§          
 
 

MEMORANDUM
OPINION
PER CURIAM
            On
November 15, 2006, this Court delivered an opinion conditionally granting in
part the petition for writ of mandamus filed by Allstate County Mutual
Insurance Company.  That opinion ordered
Respondent, the
Honorable Bascom W. Bentley, III, Judge of the Second Judicial District Court,
Cherokee County, Texas, to vacate his order dated May 3, 2006 denying Allstate’s
motion to sever the contractual claims of Brandi M. Driskell from her
extracontractual claims.  On December 12,
2006, Respondent signed an Order complying with this Court’s order and opinion
of November 15, 2006.
            All issues
attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this original proceeding is dismissed.
Opinion delivered December
20, 2006.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
(PUBLISH)